656 S.E.2d 535 (2008)
In the Matter of Kurt M. THOMAS.
No. S08Y0553.
Supreme Court of Georgia.
January 28, 2008.
Jenny K. Mittelman, William P. Smith III, General Counsel, State Bar of Georgia, Atlanta, for Appellant.
Edward T. Murray, Edward T. Murrah & Assoc., Dallas, GA, for Appellee.
Jeffrey S. Ward, Chair, Review Panel, Brunswick, George E. Mundy, George E. Mundy, P.C., Cedartown, Other Party Representation.
PER CURIAM.
This disciplinary matter is before the Court pursuant to Respondent Kurt M. Thomas' petition for voluntary surrender of his license to practice law which he filed in response to the State Bar's initiation of proceedings under Bar Rule 4-106. In the petition, Thomas, who has been a member of the Bar since 1991, admits that on June 4, 2007, he pled guilty in Carroll County under the first offender act to theft by taking, a felony violation of the Criminal Code of Georgia, and that the entry of judgment on this plea constitutes a violation of Rule 8(a)(2) of Bar Rule 4,102(d). The maximum penalty for a violation of Rule 8(a)(2) is disbarment.
We have reviewed the record and agree to accept Thomas' petition for the voluntary surrender of his license. Accordingly, the name of Kurt M. Thomas hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. Thomas is reminded of his duties under Bar Rule 4-219(c).
Voluntary Surrender of License Accepted.
All the Justices concur.